Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 03/28/2019. Claims 1, 13 and 20 are independent claims.
Claims 1-21 are allowed.
Allowable Subject Matter
Claims 1-21 are allowed. 
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention.
The cited references include Ramu, Ashraf and Lyer. 
Ramu discloses data associated with the remote device is replicated to the provisioned cloud storage to provide a replicated device in the cloud. Data indicative of a request to use the replicated device in the cloud is received. The content data storage device executes the replicated device in the cloud, thereby providing access of the remote device in the cloud for the remote device. This module is responsible for controlling and collecting metadata from the application 300. It stores the application data in a data storage object and associates with it the metadata that relates the various changes to the application data over time, such that changes over time can be readily identified. A snapshot is taken from primary storage to secondary storage; this snapshot is then used for a backup operation to other secondary storage. The application data are stored for the purposes such as backup, disaster recovery, and archiving, indexing, reporting and other uses. Storage virtualization is the process of grouping the physical storage from multiple network storage devices so that it looks like a single storage device (e.g., a physical content data storage cluster). This module is responsible for controlling and collecting metadata from the application. Storage Domain stores the hard disk images of all virtual machines in the Virtualization environment. The storage resources may also have different geographic locations, cost and speed attributes (domain), and may support different protocols, (see Ramu: para. 0055-0065, 0066-0080, 0148, 0290 and 0332). 
Ashraf discloses the determined number of streams may be based on a total amount of data within the database, and/or may be based, at least in part, on the previous number of streams used during backup operations, in order to balance the benefit of allocating streams to a restoration of data with any detriments associated with changing the number of streams from the number used during previous backup operations. A computing device includes cloud computing resources, which may be implemented as virtual machines, for instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor. One or more data classification databases may be associated with different subsystems or tiers within system 100 (each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) and metadata stored to secondary storage device(s)). The system 100 can also include electronic data storage devices, generally used for mass storage of data, including, e.g., primary storage devices 104 and secondary storage devices 108. A content index engine, can be configured to scan data and/or associated metadata for classification purposes to populate a database (or other data structure) of information, which can be referred to as a "data classification database" or a "metabase," Depending on the embodiment, the data classification database{s) can be organized in a variety of different ways, including centralization, logical sub-divisions, and/or physical sub-divisions, (see Ashraf: Para. 0044-0078, 0085, 0134-0148 and 0188-0198 and 0200-0205).
Iyer discloses a data storage management system comprises enhanced capabilities for automatically discovering operational characteristics of data storage devices installed in the system. Data analysis capabilities, information management, improved data presentation and access features, and the like, are in increasing demand. An index is usually maintained on disk & memory, and any index is stored in blocks on disk. Database 146 may include a management index (or "index 150") or other data structure(s) that may store logical associations between components of the system. Client computing device 102 can access primary data 112 stored in primary storage device. One or more primary storage devices 104 storing corresponding primary data. System 100 includes one or more secondary storage {cluster) computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata. Clustered storage is the use of two or more storage servers working together to increase performance, capacity, or reliability. Secondary storage computing devices 106 or other components in secondary storage subsystem 118 may process the data received from primary storage subsystem. Process data and metadata generated by client computing devices, etc. Storage manager 140 may communicate with other components within system 100 via network protocols and cloud service provider APis to facilitate cloud-based deduplication/single instancing (e.g., via administrator user interface 262) and may take the form of metadata, such as a designation for the storage device, an IP address, an association between the storage device and a media agent, (see Iyer: Para. 0049-0060, 0063-0076, 0082-0097, 0099-0115, 0121-0135, 0155-0164 0194-0197, 0243-0253, 0291 and FIG. 1-3).
The prior art does not disclose or fairly suggest: “wherein the cloud service system receives the metadata associated with content stored in the plurality of different storage domains via a plurality of persistent connection virtualization containers, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster, wherein a first persistent connection virtualization container of the plurality of persistent connection virtualization containers maintains bidirectional communications between the cloud service system and a first secondary storage cluster associated with a first storage domain of the plurality of different storage domains and a second persistent connection virtualization container of the plurality of persistent connection virtualization containers maintains bidirectional communications between the cloud service system and a second secondary storage cluster associated with a second storage domain of the plurality of different storage domains, first metadata associated with content stored in a first primary storage system to which the first secondary storage cluster is associated and second metadata associated with content stored in the first secondary storage cluster and the second secondary storage cluster provides to the cloud service system via the second persistent connection virtualization container, third metadata associated with content stored in a second primary storage system to which the second secondary storage cluster is associated and fourth metadata associated with content stored in the second secondary storage cluster; storing and indexing together, at the cloud service system, the first metadata associated with content stored in the first primary storage system, the second metadata associated with content stored in the first secondary storage cluster, the third metadata associated with content stored in the second primary storage system, and the fourth metadata associated with content stored in the second secondary storage cluster; and a unified metadata search interface for metadata associated with content stored in the first primary storage system, the second primary storage system, the first secondary storage cluster, and the second secondary storage cluster.” For this reason, claim 1 is allowed. Claim(s) 2-12 & 21 are allowed for the same reasons as claim 1. 
The prior art does not disclose or fairly suggest: “wherein the cloud service system receives the metadata associated with content stored in the plurality of different storage domains via a plurality of persistent connection virtualization containers, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster, wherein a first persistent connection virtualization container of the plurality of persistent connection virtualization containers maintains bidirectional communications between the cloud service system and a first secondary storage cluster associated with a first storage domain of the plurality of different storage domains and a second persistent connection virtualization container of the plurality of persistent connection virtualization containers maintains bidirectional communications between the cloud service system and a second secondary storage cluster associated with a second storage domain of the plurality of different storage domains, first metadata associated with content stored in a first primary storage system to which the first secondary storage cluster is associated and second metadata associated with content stored in the first secondary storage cluster and the second secondary storage cluster provides to the cloud service system via the second persistent connection virtualization container, third metadata associated with content stored in a second primary storage system to which the second secondary storage cluster is associated and fourth metadata associated with content stored in the second secondary storage cluster; store and index together, at the cloud service system, the first metadata associated with content stored in the first primary storage system, the second metadata associated with content stored in the first secondary storage cluster, the third metadata associated with content stored in the second primary storage system, and the fourth metadata associated with content stored in the second secondary storage cluster; and a unified metadata search interface for metadata associated with content stored in the first primary storage system, the second primary storage system, the first secondary storage cluster, and the second secondary storage cluster.” For this reason, claim 13 is allowed. Claim(s) 13-19 are allowed for the same reasons as claim 13. 
The prior art does not disclose or fairly suggest: “wherein the cloud service system receives the metadata associated with content stored in the plurality of different storage domains via a plurality of persistent connection virtualization containers, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster, wherein a first persistent connection virtualization container of the plurality of persistent connection virtualization containers maintains bidirectional communications between the cloud service system and a first secondary storage cluster associated with a first storage domain of the plurality of different storage domains and a second persistent connection virtualization container of the plurality of persistent connection virtualization containers maintains bidirectional communications between the cloud service system and a second secondary storage cluster associated with a second storage domain of the plurality of different storage domains, first metadata associated with content stored in a first primary storage system to which the first secondary storage cluster is associated and second metadata associated with content stored in the first secondary storage cluster and the second secondary storage cluster provides to the cloud service system via the second persistent connection virtualization container, third metadata associated with content stored in a second primary storage system to which the second secondary storage cluster is associated and fourth metadata associated with content stored in the second secondary storage cluster; storing and indexing together, at the cloud service system, the first metadata associated with content stored in the first primary storage system, the second metadata associated with content stored in the first secondary storage cluster, the third metadata associated with content stored in the second primary storage system, and the fourth metadata associated with content stored in the second secondary storage cluster; and a unified metadata search interface for metadata associated with content stored in the first primary storage system, the second primary storage system, the first secondary storage cluster, and the second secondary storage cluster.” For this reason, claim 20 is allowed. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164